Title: To James Madison from James Sullivan, 24 November 1803 (Abstract)
From: Sullivan, James
To: Madison, James


24 November 1803, Boston. “When I observed in the Presidents public communication that there is a convention for a demarkation of the line between the northern angle of the united States and the British dominions, I recollected that you did me the honor, some time ago, to receive from me a communication on that Subject, and I therefore now take the freedom to mention to you, that if I should be thought of as a commissioner in that business I should not decline it.”
 

   
   RC (DLC: Jefferson Papers). 1 p.; docketed by Jefferson. Sullivan also wrote to Jefferson on 24 Nov. 1803, elaborating on what he told JM in this letter (ibid.).



   
   Sullivan to JM, 20 May 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 3:237–42).


